Morton, J.
The effect of the levy was to divest the tenant of the equity of redemption. Capen v. Doty, 13 Allen, 262. Pub. Sts. c. 172, § 45. St. 1896, c. 464, § 1. All that remained to the tenant was the right to redeem from the levy. Pub. Sts. c. 172, § 32. This was taken away by the foreclosure proceedings, and the deed under the power of sale contained in the *4mortgage operated as a conveyance of the title to the tenant, and not as a discharge or release of the mortgage. The doctrine of merger does not apply. The rulings which were requested and refused were rightly refused.

Judgment for the tenant.